Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-20 are currently pending.
2.	Claims 1, 5-7, 9, 13, and 15-16 are currently amended.
3.	The objections to the claims and specification are overcome.
4.	The 112(b) rejections to Claims 2-3, 5, and 9 have been overcome.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 9-10 and 12 rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 20060220920 A1) in view of Maddanimath (US 20140104080 A1).
9.	Regarding Claim 9, McCauley teaches a method for terrain awareness and warning (TAW) adapted for an urban air mobility vehicle (UAMV), comprising (McCauley: [0013] "Also, for example, system 200 can be arranged as an integrated system (e.g., aircraft display system, etc.) or a subsystem of a more comprehensive aircraft system (e.g., navigational system, terrain awareness/avoidance system [Terrain awareness and warning system (TAWS)], etc.)."):
Receiving, by a controller, three-dimensional map data comprising streets and objects (McCauley: [0017] and [0020] "As such, database 206 can store a terrain database [map data] including the locations and elevations of natural terrain obstacles such as mountains or other elevated ground areas [objects], and also the locations and elevations of man-made obstacles such as radio antenna towers [objects], buildings [objects], bridges [streets], etc."  Also, "Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional [three-dimensional map data] representation of the terrain relief for visual display 208.");
Receiving, by the controller, a current location, a current heading, and a current altitude from geospatial sensors (McCauley: [0015] "For example, position determination unit 204 [from geospatial sensors] can provide current navigation data about the aircraft's altitude [current altitude], course, heading [current heading], track, and latitude and longitude [current location] to processing unit 202...The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed.");
And continuously rendering, by a display device, a lateral display showing the UAMV at the current location within the map data (McCauley: [0023] "For example, FIG. 3A [lateral display] might represent the position of aircraft 102 [showing vehicle at the current location] in FIG. 1 directly above elevation 106, which can represent absolute terrain elevation."  Note that Figure 3A-C show a display device that renders a lateral display of the current location of the vehicle within the map data.);
Constructing, by the controller, at the current altitude of the UAMV, a buffer around the UAMV (McCauley: [0019] and [0025] "As a function of the real-time aircraft position information, processing unit 202 retrieves terrain data from database 206 relevant to a selected range within a wide-angle field [constructing buffer] of view portrayed by visual display 208. As such, visual display 208 can display terrain information projected along the current real-time heading of the aircraft, within the vertical, lateral and range extents of the displayed field of view."  Also, "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c [at current altitude], a plurality of visual representations of airports 304c, 306c, 308c, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25-mile radius [buffer] extending from the position of aircraft 302c."  Note that in Figure 3A-C, the radius [buffer] is constructed around the air vehicle because, within the buffer, terrain data is shown in detail, where outside of the buffer, there is no terrain data.);
Constructing, by the controller, a vertical threshold as a function of the current altitude (McCauley: [0006] and [0021] "As the aircraft proceeds along a flight path, the processing unit determines the aircraft's current position and compares associated terrain elevation data stored in the database with aircraft altitude data received from the altitude determination unit...However, if the processing unit's comparison of the stored terrain data and altitude data indicates that relative terrain data should be displayed [constructing vertical threshold], then the processing unit removes the hue from the absolute terrain color renderings on the display and replaces the color, for example, with a grayscale."  Also, "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude [as function of the current altitude] above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [construct vertical threshold].");
Identifying, by the controller, an object in the map data… (McCauley: [0021] "Portions of the display showing terrain [identify an object in the map data] having an elevation below the current altitude of the aircraft, but above the pre-selected caution altitude, can be illuminated or painted using a relative altitude color selected to indicate caution, such as yellow.").
McCauley fails to explicitly teach identifying, by the controller, an object in the map data having a first portion that is within the buffer and has the height equal to or above the vertical threshold, and a second portion that is external to the buffer or within the buffer and below the vertical threshold; and displaying the identified object using a visually distinguishing technique with respect to other objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold; and displaying the first portion using the visually distinguishing technique with respect to the second portion.
However, in the same field of endeavor, Maddanimath teaches identifying, by the controller, an object in the map data having a first portion that is within the buffer and has the height equal to or above the vertical threshold, and a second portion that is external to the buffer or within the buffer and below the vertical threshold (Maddanimath: [0021] and [0026] "In a preferred embodiment wireless transceiver 28 receives Traffic Collision Avoidance System (TCAS) data, and may receive Automatic Dependent Surveillance-Broadcast (ADS-B) data from neighboring aircraft. This data, and other such external source data, is formatted to include air traffic information [receive map data that includes objects] , which may be utilized to determine a neighboring aircraft's current position and the existence and location of air traffic."  Also, "The significance of an intruder symbol on a display [map data comprising objects] may be gleaned from the shape and/or color of the symbol. For example, if an intruder is considered non-threat or other traffic, it is represented graphically as a white or cyan, unfilled diamond on the display.  If the intruder aircraft [object, first portion] is within six nautical miles [within buffer] and has a relative altitude of +/- 1,200 feet [above vertical threshold], the intruder is considered proximate traffic and is represented graphically as a solid, white or cyan filled diamond on the display.");
And displaying the identified object using a visually distinguishing technique with respect to other objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold; and displaying the first portion using the visually distinguishing technique with respect to the second portion (Maddanimath: [0023], [0026], and [0029] "The system identifies the relative threat of each intruder using various symbols and colors [visually distinguishing technique]."  Also, "A yellow-filled circle is used to display intruders that have caused a traffic advisory (TA) [second portion] to be issued. A TA assists the pilot to visually acquire the intruder aircraft and prepares the pilot for a potential resolution advisory (RA) [portion]. An RA is displayed as a red filled square." Also, "For example, FIG. 3 is a graphical representation of a simplified VSD 59 illustrating the vertical situation of host aircraft 50 on an LMAP display 61. As can be seen, a first resolution advisory (RA) intruder 62 is 200 feet below host aircraft 50, and is climbing."  Note that a skilled practitioner would recognize that the first portion is different in respect to the second portion.).
McCauley and Maddanimath are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley to incorporate the teachings of Maddanimath to visually distinguish objects of the map data because it provides the benefit of displaying objects to the pilot for the increased awareness and safety.
10.	Regarding Claim 10, McCauley and Maddanimath remains as applied above in Claim 9, and further, McCauley teaches the geospatial sensors further provide for the UAMV, a current vertical speed, and further comprising, calculating, by the controller, the vertical threshold also as a function of the current vertical speed of the UAMV (McCauley: [0015] and [0021] "For example, position determination unit 204 can provide current navigation data about the aircraft's altitude, course, heading, track, and latitude and longitude [determining current ground speed] to processing unit 202....The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed [current speed]." Note a skilled practitioner would recognize that ground speed can be determined used the vehicles GPS coordinates.  Also, "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude [as function of the current altitude, speed] above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [construct vertical threshold]."  Note a skilled practitioner would recognize that vertical speed affects the vehicle’s current altitude, which is used to create the vertical threshold.).
11.	Regarding Claim 12, McCauley and Maddanimath remains as applied above in Claim 9, and further, Maddanimath teaches the controller is programmed to visually distinguish the identified object by color highlighting it with respect to remaining objects (Maddanimath: [0025] "The specific symbol type [visually distinguish objects] is dependent upon the intruder's location and closing rate. The symbols change shape and color [color highlighting] as separation between the intruder and the host aircraft decreases so as to represent increasing levels of concern [with respect to remaining objects].").
12.	Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 20060220920 A1), in view of Maddanimath (US 20140104080 A1), in further view of Vanderkamp (US 9387938 B1).
13.	Regarding Claim 1, McCauley teaches a terrain awareness and warning (TAW) system adapted for an urban air mobility vehicle (UAMV), comprising (McCauley: [0013] "Also, for example, system 200 can be arranged as an integrated system (e.g., aircraft display system, etc.) or a subsystem of a more comprehensive aircraft system (e.g., navigational system, terrain awareness/avoidance system [Terrain awareness and warning system (TAWS)], etc.)."):
A source of three-dimensional map data comprising streets and objects (McCauley: [0017] and [0020] "As such, database 206 can store a terrain database [map data] including the locations and elevations of natural terrain obstacles such as mountains or other elevated ground areas [objects], and also the locations and elevations of man-made obstacles such as radio antenna towers [objects], buildings [objects], bridges [streets], etc."  Also, "Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional [three-dimensional map data] representation of the terrain relief for visual display 208.");
geospatial sensors that provide for the UAMV, a current location, a current heading… and a current altitude (McCauley: [0015] "For example, position determination unit 204 [from geospatial sensors] can provide current navigation data about the aircraft's altitude [current altitude], course, heading [current heading], track, and latitude and longitude [current location] to processing unit 202...The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed.");
And a display device configured to continuously render a lateral display showing the UAMV at the current location within the map data (McCauley: [0023] "For example, FIG. 3A [lateral display] might represent the position of aircraft 102 [showing vehicle at the current location] in FIG. 1 directly above elevation 106, which can represent absolute terrain elevation."  Note that Figure 3A-C show a display device that renders a lateral display of the current location of the vehicle within the map data.);
A controller operationally coupled to the display device, source of map data, and the geospatial sensors, the controller programmed by programming instructions to (McCauley: [0013] "For this example embodiment, system 200 includes a processing unit 202 [controller], a position determination unit 204 [geospatial sensors], a database 206 [source of map data], and a visual display 208 [display device]." Note that Figure 2 shows that the controller, display device, source of map data, and geospatial sensors are all coupled.):
Construct, at the current altitude of the UAMV, a buffer around the UAMV, the buffer being two-dimensional (McCauley: [0019] and [0025] "As a function of the real-time aircraft position information, processing unit 202 retrieves terrain data from database 206 relevant to a selected range within a wide-angle field [constructing buffer] of view portrayed by visual display 208. As such, visual display 208 can display terrain information projected along the current real-time heading of the aircraft, within the vertical, lateral and range extents of the displayed field of view."  Also, "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c [at current altitude], a plurality of visual representations of airports 304c, 306c, 308c, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25 mile radius [buffer] extending from the position of aircraft 302cNote that in Figure 3A-C, the radius [buffer] is two dimensional and a buffer is constructed around the air vehicle because, within the buffer, terrain data is shown in detail, where outside of the buffer, there is no terrain data.);
Construct a vertical threshold as a function of the current altitude (McCauley: [0006] and [0021] "As the aircraft proceeds along a flight path, the processing unit determines the aircraft's current position and compares associated terrain elevation data stored in the database with aircraft altitude data received from the altitude determination unit...However, if the processing unit's comparison of the stored terrain data and altitude data indicates that relative terrain data should be displayed [constructing vertical threshold], then the processing unit removes the hue from the absolute terrain color renderings on the display and replaces the color, for example, with a grayscale."  Also, "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude [as function of the current altitude] above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [construct vertical threshold].");
Identify an object in the map data that is within the buffer and has a height equal to or above the vertical threshold (McCauley: [0021] and [0026] "Portions of the display showing terrain [identify an object in the map data] having an elevation below the current altitude of the aircraft, but above the pre-selected caution altitude [above vertical threshold], can be illuminated or painted using a relative altitude color selected to indicate caution, such as yellow."  Also, "However, FIGS. 3B and 3C differ in that a significant amount of additional aircraft-relative terrain information areas 314c [identifying objects] (e.g., color coded green for safe and yellow for caution) are now being posted in visual display 300c.");
McCauley fails to explicitly teach displaying the identified object using a visually distinguishing technique with respect to objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold.
However, in the same field of endeavor, Maddanimath teaches identifying an object in the map data that is within the buffer and has a height equal to or above the vertical threshold (Maddanimath: [0021] and [0026] "Navigation system 30 includes onboard radar 32 and various other onboard instrumentation 34 such as a radio altimeter, a barometric altimeter, a global positioning system (GPS) unit, and the like. In a preferred embodiment, navigation system 30 may be included within a FMS; and onboard radar 32 may be included within a Terrain Awareness and Warning System (TAWS), such as an Enhanced Ground Proximity Warning System (EGPWS)."  Also, "For example, if an intruder is considered non-threat or other traffic, it is represented graphically as a white or cyan, unfilled diamond on the display.  If the intruder aircraft [object] is within six nautical miles [within buffer] and has a relative altitude of +/- 1,200 feet [above vertical threshold], the intruder is considered proximate traffic and is represented graphically as a solid, white or cyan filled diamond on the display.");
And display the identified object using a visually distinguishing technique with respect to objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold (Maddanimath: [0025] and [0026] "The specific symbol type is dependent upon the intruder's location and closing rate [with respect to other objects]. The symbols change shape and color [visually distinguishing technique] as separation between the intruder and the host aircraft decreases so as to represent increasing levels of concern." Also, "A yellow-filled circle is used to display intruders that have caused a traffic advisory (TA) [second portion] to be issued. A TA assists the pilot to visually acquire the intruder aircraft and prepares the pilot for a potential resolution advisory (RA) [portion]. An RA is displayed as a red filled square." Note that a skilled practitioner would recognize that the first portion is different in respect to the second portion.).
McCauley and Maddanimath are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley to incorporate the teachings of Maddanimath to visually distinguish objects of the map data because it provides the benefit of displaying objects to the pilot for the increased awareness and safety.
	McCauley and Maddanimath fails to explicitly teach geospatial sensors that provide for the UAMV… a ground speed...; and construct, at the current altitude of the UAMV, a buffer around the UAMV, the buffer being two-dimensional, the buffer to having a dynamic shape that is a function of the current ground speed of the UAMV, wherein the shape of the buffer is modified to extend further in a first direction corresponding to the current heading of the UAMV relative to a second direction opposite the first direction with increasing current ground speed.
	However, in the same field of endeavor, Vanderkamp teaches geospatial sensors that provide for the UAMV… a ground speed…; and construct, at the current altitude of the UAMV, a buffer around the UAMV, the buffer being two-dimensional, the buffer to having a dynamic shape that is a function of the current ground speed of the UAMV, wherein the shape of the buffer is modified to extend further in a first direction corresponding to the current heading of the UAMV relative to a second direction opposite the first direction with increasing current ground speed (Vanderkamp: [Column 4, Lines 65-67; Column 5, Lines 1-3], [Column 10, Lines 11-18], and [Column 12, Lines 1-8] "In some embodiments, aircraft 200 may include an air data system 235 (e.g., an air data computer) that may collect data regarding wind, air speed, turbulence, and/or other air-related data. Aircraft 200 may include one or more wireless communication interfaces 250 configured to enable communication with other devices/platforms." Note that a skilled practitioner would recognize that with wind data and air speed data, ground speed can be determined.  Also, "In some embodiments, the shape of the alert may be configured to represent a scan area of terrain awareness system 240. In some such embodiments, the area of the scan envelope and the displayed alert area/border may vary [dynamic shape] based on aircraft conditions, such as ground speed [function of current ground speed] and/or rate of turning. For instance, the scan area may be larger/longer when the ground speed is higher [extend further in first direction with increasing ground speed] (e.g., to provide a consistent look-ahead window/time) than when the ground speed is lower."  Also, "FIG. 5 illustrates another plan view display screen 500 including an alert 510 having a shape based upon a scan area of the terrain awareness system according to an exemplary embodiment. In the illustrated embodiment, the same terrain is shown as was shown in FIG. 4. However, the alert 510 covers a different area than alert 410, and a different high-risk terrain portion 515 appears within the alert area and is visually modified.").
McCauley, Maddanimath, and Vanderkamp are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley and Maddanimath to incorporate the teachings of Vanderkamp to have a dynamic buffer threshold because it provides the benefit of alert the pilots based on the conditions of the aircraft to increase awareness for areas of interest around the aircraft, which can increase the safety of the vehicle and passengers.
14.	Regarding Claim 2, McCauley, Maddanimath, and Vanderkamp remains as applied above in Claim 1, and further, McCauley teaches the geospatial sensors further provide for the UAMV, a current vertical speed (McCauley: [0015] "The navigation system can provide information to position determination unit 204 [geospatial sensors] about the aircraft's barometric altitude relative to sea level, and its vertical speed [current vertical speed] and current air speed."); 
And the controller is programmed to calculate the vertical threshold also as a function of the current vertical speed of the UAMV (McCauley: [0021] "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude [as function of the current altitude, speed] above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [construct vertical threshold]."  Note a skilled practitioner would recognize that vertical speed affects the vehicle’s current altitude, which is used to create the vertical threshold.).
15.	Regarding Claim 4, McCauley, Maddanimath, and Vanderkamp remains as applied above in Claim 1, and further, Maddanimath teaches the controller is programmed to visually distinguish the identified object by color highlighting it with respect to remaining objects (Maddanimath: [0025] "The specific symbol type [visually distinguish objects] is dependent upon the intruder's location and closing rate. The symbols change shape and color [color highlighting] as separation between the intruder and the host aircraft decreases so as to represent increasing levels of concern [with respect to remaining objects].").
16.	Regarding Claim 5, McCauley, Maddanimath, and Vanderkamp remains as applied above in Claim 1, and further, Vanderkamp teaches the controller is programmed to display the buffer on the lateral display (Vanderkamp: [Column 10, Lines 11-18] and [Column 12, Lines 1-8] "In some embodiments, the shape of the alert may be configured to represent a scan area of terrain awareness system 240. In some such embodiments, the area of the scan envelope and the displayed alert area/border may vary based on aircraft conditions, such as ground speed and/or rate of turning. For instance, the scan area may be larger/longer when the ground speed is higher (e.g., to provide a consistent look-ahead window/time) than when the ground speed is lower."  Also, "FIG. 5 illustrates another plan view display screen 500 including an alert 510 [display the buffer] having a shape based upon a scan area of the terrain awareness system according to an exemplary embodiment. In the illustrated embodiment, the same terrain is shown as was shown in FIG. 4. However, the alert 510 covers a different area than alert 410, and a different high-risk terrain portion 515 appears within the alert area and is visually modified.").
17.	Regarding Claim 6, McCauley, Maddanimath, and Vanderkamp remains as applied above in Claim 5, and further, McCauley teaches the controller is further programmed to construct the buffer to be circular with a center on the UAMV… (McCauley: [0023] "Referring to FIG. 3A, a pictorial representation of a visual display 300a (e.g., presentation for visual display 208 in FIG. 2) is shown, which includes a visual representation of an aircraft 302a [centered vehicle], a plurality of visual representations of airports 304a, 306a, 308a, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310a) painted, for this illustrative example, within a circle [circular] having a 25 mile radius [buffer] extending from the position of aircraft 302a."  Note that a skilled practitioner would recognize that the buffer is circular with a vehicle in the center, no matter what the ground speed is.).
	McCauley fails to teach the controller is further programmed to construct the buffer… when the current ground speed of the UAMV is less than or equal to a predefined minimum speed.
	However, in the same field of endeavor, Vanderkamp teaches the controller is further programmed to construct the buffer… when the current ground speed of the UAMV is less than or equal to a predefined minimum speed (Vanderkamp: [Column 9, Lines 65-67; Column 10, Lines 1-4] and [Column 10, Lines 15-18] "In some such implementations, various aspects of the alert may change, such as size, dimensions of individual portions, angles between lines, etc. may vary, but the primary type of shape may stay the same. In some embodiments, the shape of the alert may be a circle [buffer is circle], square, triangle, trapezoid, rectangle, or any other type of shape."  Also, "For instance, the scan area may be larger/longer when the ground speed is higher (e.g., to provide a consistent look-ahead window/time) than when the ground speed is lower." Note that a skilled practitioner would recognize that the buffer may be circular, and the buffer may also extend as the speed increases.  Therefore, the scan area would not be longer when the aircraft speed is reduced.).
McCauley, Maddanimath, and Vanderkamp are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley and Maddanimath to incorporate the teachings of Vanderkamp to have a dynamic buffer threshold because it provides the benefit of alert the pilots based on the conditions of the aircraft to increase awareness for areas of interest around the aircraft, which can increase the safety of the vehicle and passengers.
18.	Regarding Claim 7 McCauley, Maddanimath, and Vanderkamp remains as applied above in Claim 1, and further, Maddanimath teaches identifying an object having a first portion that is within the buffer and has the height equal to or above the vertical threshold, and a second portion that is external to the buffer or within the buffer and below the vertical threshold (Maddanimath: [0026] "The significance of an intruder symbol on a display may be gleaned from the shape and/or color of the symbol. For example, if an intruder is considered non-threat or other traffic, it is represented graphically as a white or cyan, unfilled diamond on the display.  If the intruder aircraft [first portion] is within six nautical miles [within buffer] and has a relative altitude of +/- 1,200 feet [above vertical threshold], the intruder is considered proximate traffic and is represented graphically as a solid, white or cyan filled diamond on the display." Note that in Figure 3, reference numbers 64 and 66 are external to the buffer.);
And display the first portion using the visually distinguishing technique with respect to the second portion (Maddanimath: [0023], [0026], and [0029] "The system identifies the relative threat of each intruder using various symbols and colors [visually distinguishing technique]."  Also, "A yellow-filled circle is used to display intruders that have caused a traffic advisory (TA) [second portion] to be issued. A TA assists the pilot to visually acquire the intruder aircraft and prepares the pilot for a potential resolution advisory (RA) [first portion]. An RA is displayed as a red filled square." Also, "For example, FIG. 3 is a graphical representation of a simplified VSD 59 illustrating the vertical situation of host aircraft 50 on an LMAP display 61. As can be seen, a first resolution advisory (RA) intruder 62 is 200 feet below host aircraft 50, and is climbing."  Note that a skilled practitioner would recognize that the first portion is different in respect to the second portion.).
19.	Regarding Claim 8, McCauley, Maddanimath, and Vanderkamp remains as applied above in Claim 1, and further, Maddanimath teaches identifying an object having a first feature that is within the buffer and has the height equal to or above the vertical threshold, and a second feature that is external to the buffer or within the buffer and below the vertical threshold (Maddanimath: [0026] "The significance of an intruder symbol on a display may be gleaned from the shape and/or color of the symbol. For example, if an intruder is considered non-threat or other traffic, it is represented graphically as a white or cyan, unfilled diamond on the display.  If the intruder aircraft [first feature] is within six nautical miles [within buffer] and has a relative altitude of +/- 1,200 feet [above vertical threshold], the intruder is considered proximate traffic and is represented graphically as a solid, white or cyan filled diamond on the display.” Note that in Figure 3, reference numbers 64 and 66 are external to the buffer.);
And display the first feature using the visually distinguishing technique with respect to the second feature (Maddanimath: [0023], [0026], and [0029] "The system identifies the relative threat of each intruder using various symbols and colors [visually distinguishing technique]."  Also, "A yellow-filled circle is used to display intruders that have caused a traffic advisory (TA) [second feature] to be issued. A TA assists the pilot to visually acquire the intruder aircraft and prepares the pilot for a potential resolution advisory (RA) [first feature]. An RA is displayed as a red filled square."  Also, "For example, FIG. 3 is a graphical representation of a simplified VSD 59 illustrating the vertical situation of host aircraft 50 on an LMAP display 61. As can be seen, a first resolution advisory (RA) intruder 62 is 200 feet below host aircraft 50, and is climbing." Note that a skilled practitioner would recognize that the first feature is different in respect to the second feature.).
20.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 20060220920 A1), in view of Maddanimath (US 20140104080 A1), in further view of Flotte (US 20100106419 A1).
21.	Regarding Claim 11, McCauley and Maddanimath remains as applied above in Claim 10.
	McCauley and Maddanimath fails to explicitly teach the controller is programmed to calculate the vertical threshold also as a function of a preprogrammed UAMV-specific ability to vertically accelerate or decelerate.
	However, in the same field of endeavor, Flotte teaches the controller is programmed to calculate the vertical threshold also as a function of a preprogrammed UAMV-specific ability to vertically accelerate or decelerate (Flotte: [0051] "This distance [vertical threshold] therefore also depends on the performance of the aircraft [ability to accelerate and decelerate]. The positioning of the limit of the zone at risk is then calculated on the basis of the point 6 or of the point 61 according to the particular case.").
McCauley, Maddanimath, and Flotte are considered to be analogous to the claim invention because they are in the same field of vehicle display avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley to incorporate the teachings of Maddanimath and Flotte to determine a threshold because it provides the benefit of risk zones for the pilot for increased awareness and safety.
22.	Claim 3 and 13-20 is rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 20060220920 A1), in view of Maddanimath (US 20140104080 A1), in view of Vanderkamp (US 9387938 B1), in further view of Flotte (US 20100106419 A1).
23.	Regarding Claim 3, McCauley, Maddanimath, and Vanderkamp remains as applied above in Claim 1.
	McCauley, Maddanimath, and Vanderkamp fails to explicitly teach the controller is programmed to calculate the vertical threshold also as a function of a preprogrammed UAMV-specific ability to vertically accelerate or decelerate.
	However, in the same field of endeavor, Flotte teaches teach the controller is programmed to calculate the vertical threshold also as a function of a preprogrammed UAMV-specific ability to vertically accelerate or decelerate (Flotte: [0051] "This distance [vertical threshold] therefore also depends on the performance of the aircraft [ability to accelerate and decelerate]. The positioning of the limit of the zone at risk is then calculated on the basis of the point 6 or of the point 61 according to the particular case.").
McCauley, Maddanimath, Vanderkamp, and Flotte are considered to be analogous to the claim invention because they are in the same field of vehicle display avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley, Maddanimath, and Vanderkamp to incorporate the teachings of Flotte to determine a threshold because it provides the benefit of risk zones for the pilot for increased awareness and safety.	
24.	Regarding Claim 13, McCauley, Maddanimath, and Flotte remains as applied above in Claim 11, and further, McCauley teaches the geospatial sensors further provide for the UAMV, a ground speed (McCauley: [0015] "For example, position determination unit 204 can provide current navigation data about the aircraft's altitude, course, heading, track, and latitude and longitude [determining current ground speed] to processing unit 202....The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed [current speed]." Note a skilled practitioner would recognize that ground speed can be determined used the vehicles GPS coordinates.);
And further comprising, constructing, by the controller, the buffer to have a shape that is a function of the current ground speed of the UAMV… (McCauley: [0025] "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c [at current speed], a plurality of visual representations of airports 304c, 306c, 308c, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25 mile radius [construct buffer] extending from the position of aircraft 302c."  Note that a skilled practitioner would recognize that the buffer is always a circle when the aircraft is traveling at a current ground speed.).
McCauley, Maddanimath, and Flotte fails to explicitly teach the shape of the buffer is modified to extend further in a first direction corresponding to the current heading of the UAMV relative to a second direction opposite the first direction with increasing current ground speed.
However, in the same field of endeavor, Vanderkamp teaches the shape of the buffer is modified to extend further in a first direction corresponding to the current heading of the UAMV relative to a second direction opposite the first direction with increasing current ground speed (Vanderkamp: [Column 10, Lines 11-18] and [Column 12, Lines 1-8] "In some embodiments, the shape of the alert may be configured to represent a scan area of terrain awareness system 240. In some such embodiments, the area of the scan envelope and the displayed alert area/border may vary [dynamic shape] based on aircraft conditions, such as ground speed [function of current ground speed] and/or rate of turning. For instance, the scan area may be larger/longer when the ground speed is higher [extend further in first direction with increasing ground speed] (e.g., to provide a consistent look-ahead window/time) than when the ground speed is lower."  Also, "FIG. 5 illustrates another plan view display screen 500 including an alert 510 having a shape based upon a scan area of the terrain awareness system according to an exemplary embodiment. In the illustrated embodiment, the same terrain is shown as was shown in FIG. 4. However, the alert 510 covers a different area than alert 410, and a different high-risk terrain portion 515 appears within the alert area and is visually modified.").
McCauley, Maddanimath, Vanderkamp, and Flotte are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley, Maddanimath, and Flotte to incorporate the teachings of Vanderkamp to have a dynamic buffer threshold because it provides the benefit of alert the pilots based on the conditions of the aircraft to increase awareness for areas of interest around the aircraft, which can increase the safety of the vehicle and passengers.
25.	Regarding Claim 14, McCauley, Maddanimath, Vanderkamp, and Flotte remains as applied above in Claim 13, and further, McCauley teaches by the controller, the buffer to be circular with a center on the UAMV… (McCauley: [0023] "Referring to FIG. 3A, a pictorial representation of a visual display 300a (e.g., presentation for visual display 208 in FIG. 2) is shown, which includes a visual representation of an aircraft 302a [centered vehicle], a plurality of visual representations of airports 304a, 306a, 308a, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310a) painted, for this illustrative example, within a circle [circular] having a 25 mile radius [buffer] extending from the position of aircraft 302a."  Note that a skilled practitioner would recognize that the buffer is circular with a vehicle in the center, no matter what the ground speed is.).
McCauley fails to teach the buffer… when the current ground speed of the UAMV is less than or equal to a predefined minimum speed.
However, in the same field of endeavor, Vanderkamp teaches the buffer… when the current ground speed of the UAMV is less than or equal to a predefined minimum speed (Vanderkamp: [Column 9, Lines 65-67; Column 10, Lines 1-4] and [Column 10, Lines 15-18] "In some such implementations, various aspects of the alert may change, such as size, dimensions of individual portions, angles between lines, etc. may vary, but the primary type of shape may stay the same. In some embodiments, the shape of the alert may be a circle [buffer is circle], square, triangle, trapezoid, rectangle, or any other type of shape."  Also, "For instance, the scan area may be larger/longer when the ground speed is higher (e.g., to provide a consistent look-ahead window/time) than when the ground speed is lower." Note that a skilled practitioner would recognize that the buffer may be circular, and the buffer may also extend as the speed increases.  Therefore, the scan area would not be longer when the aircraft speed is reduced.).
McCauley, Maddanimath, Flotte and Vanderkamp are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley, Maddanimath, and Flotte to incorporate the teachings of Vanderkamp to have a dynamic buffer threshold because it provides the benefit of alert the pilots based on the conditions of the aircraft to increase awareness for areas of interest around the aircraft, which can increase the safety of the vehicle and passengers.
26.	Regarding Claim 15, McCauley, Maddanimath, Vanderkamp, and Flotte remains as applied above in Claim 14, and further, Maddanimath teaches identifying, by the controller, an object having a first feature that is within the buffer and has the height equal to or above the vertical threshold, and a second feature that is external to the buffer or within the buffer and below the vertical threshold (Maddanimath: [0026] "The significance of an intruder symbol on a display may be gleaned from the shape and/or color of the symbol. For example, if an intruder is considered non-threat or other traffic, it is represented graphically as a white or cyan, unfilled diamond on the display.  If the intruder aircraft [first feature] is within six nautical miles [within buffer] and has a relative altitude of +/- 1,200 feet [above vertical threshold], the intruder is considered proximate traffic and is represented graphically as a solid, white or cyan filled diamond on the display." Note that in Figure 3, reference numbers 64 and 66 are external to the buffer.);
And displaying the first feature using the visually distinguishing technique with respect to the second feature (Maddanimath: [0023], [0026], and [0029] "The system identifies the relative threat of each intruder using various symbols and colors [visually distinguishing technique]."  Also, "A yellow-filled circle is used to display intruders that have caused a traffic advisory (TA) [second feature] to be issued. A TA assists the pilot to visually acquire the intruder aircraft and prepares the pilot for a potential resolution advisory (RA) [first feature]. An RA is displayed as a red filled square."  Also, "For example, FIG. 3 is a graphical representation of a simplified VSD 59 illustrating the vertical situation of host aircraft 50 on an LMAP display 61. As can be seen, a first resolution advisory (RA) intruder 62 is 200 feet below host aircraft 50, and is climbing."  Note that a skilled practitioner would recognize that the first feature is different in respect to the second feature.)
27.	Regarding Claim 16, McCauley teaches a method for terrain awareness and warning (TAW) adapted for an urban air mobility vehicle (UAMV), comprising (McCauley: [0013] "Also, for example, system 200 can be arranged as an integrated system (e.g., aircraft display system, etc.) or a subsystem of a more comprehensive aircraft system (e.g., navigational system, terrain awareness/avoidance system [Terrain awareness and warning system (TAWS)], etc.)."):
Receiving, by a controller, three-dimensional map data comprising streets and objects (McCauley: [0017] and [0020] "As such, database 206 can store a terrain database [map data] including the locations and elevations of natural terrain obstacles such as mountains or other elevated ground areas [objects], and also the locations and elevations of man-made obstacles such as radio antenna towers [objects], buildings [objects], bridges [streets], etc."  Also, "Processing unit 202 can color code the strategic terrain information according to a monochromatic or polychromatic scale graduated as a function of terrain elevation relative to mean sea level to develop a 3-dimensional [three-dimensional map data] representation of the terrain relief for visual display 208.");
Receiving, by the controller, a current location, a current heading, a current speed, and a current altitude from geospatial sensors (McCauley: [0015] "For example, position determination unit 204 [from geospatial sensors] can provide current navigation data about the aircraft's altitude [current altitude], course, heading [current heading], track, and latitude and longitude [current location] to processing unit 202...The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed.");
And continuously rendering, by a display device, a lateral display showing the UAMV at the current location within the map data (McCauley: [0023] "For example, FIG. 3A [lateral display] might represent the position of aircraft 102 [showing vehicle at the current location] in FIG. 1 directly above elevation 106, which can represent absolute terrain elevation."  Note that Figure 3A-C show a display device that renders a lateral display of the current location of the vehicle within the map data.);
Constructing, by the controller, at the current altitude of the UAMV, a buffer around the UAMV that has a… shape that is a function of the UAMV current speed (McCauley: [0015] and [0025] "For example, position determination unit 204 can provide current navigation data about the aircraft's altitude, course, heading, track, and latitude and longitude [current ground speed] to processing unit 202....The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed [current speed]." Note a skilled practitioner would recognize that ground speed can be determined used the vehicles GPS coordinates.  Also, "Similar to FIG. 3B, visual display 300c includes a visual representation of an aircraft 302c [at current speed], a plurality of visual representations of airports 304c, 306c, 308c, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310c) painted within a circle having a 25-mile radius [construct buffer] extending from the position of aircraft 302c."  Note that a skilled practitioner would recognize that the buffer is always a circle when the aircraft is traveling at a current ground speed.).
McCauley fails to teach identifying, by the controller, an object having at least a first portion that is within the buffer and has the height equal to or above the vertical threshold, and a second portion that is external to the buffer or within the buffer and below the vertical threshold; and displaying the first portion using a visually distinguishing technique with respect to objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold.
However, in the same field of endeavor, Maddanimath teaches identifying, by the controller, an object having at least a first portion that is within the buffer and has the height equal to or above the vertical threshold, and a second portion that is external to the buffer or within the buffer and below the vertical threshold (Maddanimath: [0021] and  [0026] "Navigation system 30 includes onboard radar 32 and various other onboard instrumentation 34 such as a radio altimeter, a barometric altimeter, a global positioning system (GPS) unit, and the like. In a preferred embodiment, navigation system 30 may be included within a FMS; and onboard radar 32 may be included within a Terrain Awareness and Warning System (TAWS), such as an Enhanced Ground Proximity Warning System (EGPWS)."  Also, "The significance of an intruder symbol on a display may be gleaned from the shape and/or color of the symbol. For example, if an intruder is considered non-threat or other traffic, it is represented graphically as a white or cyan, unfilled diamond on the display.  If the intruder aircraft [first portion] is within six nautical miles [within buffer] and has a relative altitude of +/- 1,200 feet [above vertical threshold], the intruder is considered proximate traffic and is represented graphically as a solid, white or cyan filled diamond on the display." Note that in Figure 3, reference numbers 64 and 66 are external to the buffer.);
And displaying the first portion using a visually distinguishing technique with respect to objects of the map data that are not within the buffer and having a height equal to or above the vertical threshold (Maddanimath: [0023], [0026], and [0029] "The system identifies the relative threat of each intruder using various symbols and colors [visually distinguishing technique]."  Also, "A yellow-filled circle is used to display intruders that have caused a traffic advisory (TA) [second portion] to be issued. A TA assists the pilot to visually acquire the intruder aircraft and prepares the pilot for a potential resolution advisory (RA) [portion]. An RA is displayed as a red filled square."  Also, "For example, FIG. 3 is a graphical representation of a simplified VSD 59 illustrating the vertical situation of host aircraft 50 on an LMAP display 61. As can be seen, a first resolution advisory (RA) intruder 62 is 200 feet below host aircraft 50, and is climbing." Note that a skilled practitioner would recognize that the first portion is different in respect to the second portion.).
McCauley and Maddanimath are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley to incorporate the teachings of Maddanimath to visually distinguish objects of the map data because it provides the benefit of displaying objects to the pilot for the increased awareness and safety.
McCauley and Maddanimath fails to teach a buffer around the UAMV that has a dynamic shape that is a function of the UAMV current speed, wherein the shape of the buffer is modified to extend further in a first direction corresponding to the current heading of the UAMV relative to a second direction opposite the first direction with increasing current ground speed.
However, in the same field of endeavor, Vanderkamp teaches a buffer around the UAMV that has a dynamic shape that is a function of the UAMV current speed, wherein the shape of the buffer is modified to extend further in a first direction corresponding to the current heading of the UAMV relative to a second direction opposite the first direction with increasing current ground speed (Vanderkamp: [Column 10, Lines 11-18] and [Column 12, Lines 1-8] "In some embodiments, the shape of the alert may be configured to represent a scan area of terrain awareness system 240. In some such embodiments, the area of the scan envelope and the displayed alert area/border may vary [dynamic shape] based on aircraft conditions, such as ground speed [function of current ground speed] and/or rate of turning. For instance, the scan area may be larger/longer when the ground speed is higher [extend further in first direction with increasing ground speed] (e.g., to provide a consistent look-ahead window/time) than when the ground speed is lower."  Also, "FIG. 5 illustrates another plan view display screen 500 including an alert 510 having a shape based upon a scan area of the terrain awareness system according to an exemplary embodiment. In the illustrated embodiment, the same terrain is shown as was shown in FIG. 4. However, the alert 510 covers a different area than alert 410, and a different high-risk terrain portion 515 appears within the alert area and is visually modified.").
McCauley, Maddanimath, and Vanderkamp are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley and Maddanimath to incorporate the teachings of Vanderkamp to have a dynamic buffer threshold because it provides the benefit of alert the pilots based on the conditions of the aircraft to increase awareness for areas of interest around the aircraft, which can increase the safety of the vehicle and passengers.
McCauley, Maddanimath, and Vanderkamp fails to teach constructing, by the controller, a vertical threshold as a function of the current altitude and a UAMV-specific ability to accelerate vertically.
However, in the same field of endeavor, Flotte teaches constructing, by the controller, a vertical threshold as a function of the current altitude and a UAMV-specific ability to accelerate vertically (Flotte: [0051] "This distance [vertical threshold] therefore also depends on the performance of the aircraft [ability to accelerate and decelerate]. The positioning of the limit of the zone at risk is then calculated on the basis of the point 6 or of the point 61 according to the particular case.").
McCauley, Maddanimath, Vanderkamp, and Flotte are considered to be analogous to the claim invention because they are in the same field of vehicle display avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley, Maddanimath, and Vanderkamp to incorporate the teachings of Flotte to determine a threshold because it provides the benefit of risk zones for the pilot for increased awareness and safety.
28.	Regarding Claim 17, McCauley, Maddanimath, Vanderkamp, and Flotte remains as applied above in Claim 16, and further, McCauley teaches the geospatial sensors further provide for the UAMV, a current vertical speed, and further comprising, calculating, by the controller, the vertical threshold also as a function of the current vertical speed of the UAMV (McCauley: [0015] and [0021] "For example, position determination unit 204 can provide current navigation data about the aircraft's altitude, course, heading, track, and latitude and longitude [determining current ground speed] to processing unit 202....The navigation system can provide information to position determination unit 204 about the aircraft's barometric altitude relative to sea level, and its vertical speed and current air speed [current speed]." Note a skilled practitioner would recognize that ground speed can be determined used the vehicles GPS coordinates.  Also, "For example, processing unit 202 can color code (for presentation by visual display 208) the tactical terrain information relative to the aircraft's current altitude [as function of the current altitude, speed] above ground based upon the pre-selected warning, caution and safe relative elevation thresholds [construct vertical threshold]."  Note a skilled practitioner would recognize that vertical speed affects the vehicle’s current altitude, which is used to create the vertical threshold.).
29.	Regarding Claim 18, McCauley, Maddanimath, Vanderkamp, and Flotte remains as applied above in Claim 17, and further, McCauley teaches by the controller, the buffer to be circular with a center on the UAMV… (McCauley: [0023] "Referring to FIG. 3A, a pictorial representation of a visual display 300a (e.g., presentation for visual display 208 in FIG. 2) is shown, which includes a visual representation of an aircraft 302a [centered vehicle], a plurality of visual representations of airports 304a, 306a, 308a, and a visual representation of absolute (e.g., relative to mean sea level) terrain elevation information (depicted generally as 310a) painted, for this illustrative example, within a circle [circular] having a 25 mile radius [buffer] extending from the position of aircraft 302a."  Note that a skilled practitioner would recognize that the buffer is circular with a vehicle in the center, no matter what the ground speed is.).
	McCauley fails to teach the buffer… when the current ground speed of the UAMV is less than or equal to a predefined minimum speed.
However, in the same field of endeavor, Vanderkamp teaches the buffer… when the current ground speed of the UAMV is less than or equal to a predefined minimum speed (Vanderkamp: [Column 9, Lines 65-67; Column 10, Lines 1-4] and [Column 10, Lines 15-18] "In some such implementations, various aspects of the alert may change, such as size, dimensions of individual portions, angles between lines, etc. may vary, but the primary type of shape may stay the same. In some embodiments, the shape of the alert may be a circle [buffer is circle], square, triangle, trapezoid, rectangle, or any other type of shape."  Also, "For instance, the scan area may be larger/longer when the ground speed is higher (e.g., to provide a consistent look-ahead window/time) than when the ground speed is lower." Note that a skilled practitioner would recognize that the buffer may be circular, and the buffer may also extend as the speed increases.  Therefore, the scan area would not be longer when the aircraft speed is reduced.).
McCauley, Maddanimath, Flotte and Vanderkamp are considered to be analogous to the claim invention because they are in the same field of vehicle displays in avionics systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McCauley, Maddanimath, and Flotte to incorporate the teachings of Vanderkamp to have a dynamic buffer threshold because it provides the benefit of alert the pilots based on the conditions of the aircraft to increase awareness for areas of interest around the aircraft, which can increase the safety of the vehicle and passengers.
30.	Regarding Claim 19, McCauley, Maddanimath, Vanderkamp, and Flotte remains as applied above in Claim 18, and further, Maddanimath teaches identifying, by the controller, an object having a first feature that is within the buffer and has the height equal to or above the vertical threshold, and a second feature that is external to the buffer or within the buffer and below the vertical threshold (Maddanimath: [0026] "The significance of an intruder symbol on a display may be gleaned from the shape and/or color of the symbol. For example, if an intruder is considered non-threat or other traffic, it is represented graphically as a white or cyan, unfilled diamond on the display.  If the intruder aircraft [first feature] is within six nautical miles [within buffer] and has a relative altitude of +/- 1,200 feet [above vertical threshold], the intruder is considered proximate traffic and is represented graphically as a solid, white or cyan filled diamond on the display." Note that in Figure 3, reference numbers 64 and 66 are external to the buffer.);
And displaying the first feature using the visually distinguishing technique with respect to the second feature (Maddanimath: [0023], [0026], and [0029] "The system identifies the relative threat of each intruder using various symbols and colors [visually distinguishing technique]."  Also, "A yellow-filled circle is used to display intruders that have caused a traffic advisory (TA) [second feature] to be issued. A TA assists the pilot to visually acquire the intruder aircraft and prepares the pilot for a potential resolution advisory (RA) [first feature]. An RA is displayed as a red filled square."  Also, "For example, FIG. 3 is a graphical representation of a simplified VSD 59 illustrating the vertical situation of host aircraft 50 on an LMAP display 61. As can be seen, a first resolution advisory (RA) intruder 62 is 200 feet below host aircraft 50, and is climbing." Note that a skilled practitioner would recognize that the first feature is different in respect to the second feature.).
31.	Regarding Claim 20, McCauley, Maddanimath, Vanderkamp, and Flotte remains as applied above in Claim 19, and further, Maddanimath teaches visually distinguishing by color highlighting (Maddanimath: [0025] "The specific symbol type [visually distinguish objects] is dependent upon the intruder's location and closing rate. The symbols change shape and color [color highlighting] as separation between the intruder and the host aircraft decreases so as to represent increasing levels of concern.").

Response to Arguments
32.	Applicant’s arguments, see Pages 11-13, filed 3/9/2022, with respect to U.S.C 112(b) have been fully considered and are persuasive.  The 112(b) rejections of Claims 2, 3, 5, and 9 have been withdrawn. 
33.	With reference to the rejection of the claims under U.S.C 103, the applicant made several assertions.  First, the applicant has alleged “McCauley in view of Maddanimath (or in further view of Flotte) does not disclose or suggest a buffer that has a dynamic shape that is a function of the current ground speed of the UAMV and/or is modified to extend further in a first direction corresponding to the current heading of the UAMV relative to a second direction opposite the first direction with increasing current ground speed.”  Second, the applicant has alleged “Claim 5, and now amended Claim 1, recites that the buffer is not always circular (unlike McCauley)” and “this has been further emphasized in amended Claim 1 by referring to the buffer as having a dynamic shape and that such is modified with increasing ground speed.”  Third, the applicant has alleged “McCauley’s circular absolute terrain elevation information is circular at all speeds, it cannot be related to a predetermined minimum speed as required in Claim 6.”  Fourth, the applicant has alleged it cannot be found that “any suggestion or disclose of objects that are displayed with visually distinguished portions.” Fifth, the applicant alleged that “the cited references do not appear to disclose or suggest the limitations of Claim 8.” Sixth, the applicant alleged “McCauley in view of Maddanimath (or in further view of Flotte) does not disclose or suggest at least these limitations for reasons similar to those discussed previously regarding Claim 7.”  Seventh, the applicant alleged “McCauley in view of Maddanimath (or in further view of Flotte) does not disclose or suggest the limitations received in dependent Claims 13-15 for reasons similar to those previously discussed regarding Claims 1, 6, and 8.”  Eight, the applicant alleged “McCauley in view of Maddanimath (or in further view of Flotte) does not disclose or suggest at least these limitations for reasons similar to those discussed previously regarding Claim 1.”  Ninth, the applicant alleged, “McCauley in view of Maddanimath (or in further view of Flotte) does not disclose or suggest the limitations received in dependent Claims 18 and 19 for reasons similar to those discussed previously regarding Claims 6 and 8.”
34.	Applicant’s arguments with respect to Claims 1-6 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
35.	In response to the first allegation, the applicant alleged “McCauley in view of Maddanimath (or in further view of Flotte) does not disclose or suggest a buffer that has a dynamic shape that is a function of the current ground speed of the UAMV and/or is modified to extend further in a first direction corresponding to the current heading of the UAMV relative to a second direction opposite the first direction with increasing current ground speed.” A new rejection in further view of Vanderkamp has been made to teach this feature in [Column 10, Lines 11-18] and [Column 12, Lines 1-8] as cited above in the rejection.  Therefore, Vanderkamp teaches anything that McCauley, Maddanimath, or Flotte may fail to teach.
36.	In response to the second allegation, the applicant alleged “Claim 5, and now amended Claim 1, recites that the buffer is not always circular (unlike McCauley)” and “this has been further emphasized in amended Claim 1 by referring to the buffer as having a dynamic shape and that such is modified with increasing ground speed.” A new rejection in further view of Vanderkamp has been made to teach this feature in [Column 10, Lines 11-18] and [Column 12, Lines 1-8] as cited above in the rejection.  Therefore, Vanderkamp teaches anything that McCauley, Maddanimath, or Flotte may fail to teach.
37.	In response to the third allegation, the applicant alleged “McCauley’s circular absolute terrain elevation information is circular at all speeds, it cannot be related to a predetermined minimum speed as required in Claim 6.”   A new rejection in further view of Vanderkamp has been made to teach this feature in [Column 9, Lines 65-67; Column 10, Lines 1-4] and [Column 10, Lines 15-18] as cited above in the rejection.  Therefore, Vanderkamp teaches anything that McCauley, Maddanimath, or Flotte may fail to teach.
38.	In response to the seventh allegation, the applicant alleged “McCauley in view of Maddanimath (or in further view of Flotte) does not disclose or suggest the limitations received in dependent Claims 13-15 for reasons similar to those previously discussed regarding Claims 1, 6, and 8.” A new rejection in further view of Vanderkamp has been made to teach this feature in [Column 10, Lines 11-18] and [Column 12, Lines 1-8] as cited above in the rejection.  Therefore, Vanderkamp teaches anything that McCauley, Maddanimath, or Flotte may fail to teach.  Additionally, Maddanimath is still used to reject Claim 8 as cited in the rejection above.
39.	In response to the eighth allegation, the applicant alleged “McCauley in view of Maddanimath (or in further view of Flotte) does not disclose or suggest at least these limitations for reasons similar to those discussed previously regarding Claim 1.” A new rejection in further view of Vanderkamp has been made to teach this feature in [Column 19, Lines 11-18] and [Column 12, Lines 1-8] as cited above in the rejection.  Therefore, Vanderkamp teaches anything that McCauley, Maddanimath, or Flotte may fail to teach.
40.	In response to the ninth allegation, the applicant alleged “McCauley in view of Maddanimath (or in further view of Flotte) does not disclose or suggest the limitations received in dependent Claims 18 and 19 for reasons similar to those discussed previously regarding Claims 6 and 8.” A new rejection in further view of Vanderkamp has been made to teach this feature in [Column 10, Lines 11-18] and [Column 12, Lines 1-8] as cited above in the rejection.  Therefore, Vanderkamp teaches anything that McCauley, Maddanimath, or Flotte may fail to teach.  Additionally, Maddanimath is still used to reject Claim 8 as cited in the rejection above.
41.	Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.	
42.	In response to the fourth allegation, the applicant alleged it cannot be found that “any suggestion or disclose of objects that are displayed with visually distinguished portions.” The examiner disagrees.  Maddanimath is able to identify an object with a first portion within the buffer and a height above a vertical threshold.  The examiner directs the attention of the applicant to [0026] and Figure 3 of Maddanimath where object portions are displayed using a visually distinguishing technique using different shapes/colors. A traffic advisory is used to predict that a boundary may be violated as further explained in [0024], where a resolution advisory is visually distinct compared to the traffic advisory, as the colors and shapes are different.  Therefore, Maddanimath is able to teach first and second portions that are visually distinct from each other.
43.	In response to the fifth allegation, the applicant alleged “the cited references do not appear to disclose or suggest the limitations of Claim 8.” The examiner disagrees.  Maddanimath is able to identify an object with a first feature within the buffer and a height above a vertical threshold.  The examiner directs the attention of the applicant to [0026] and Figure 3 of Maddanimath where object features are displayed using a visually distinguishing technique using different shapes/colors. A traffic advisory is used to predict that a boundary may be violated as further explained in [0024], where a resolution advisory is visually distinct compared to the traffic advisory, as the colors and shapes are different.  Therefore, Maddanimath is able to teach first and second features that are visually distinct from each other.
44.	In response to the sixth allegation, the applicant alleged “McCauley in view of Maddanimath (or in further view of Flotte) does not disclose or suggest at least these limitations for reasons similar to those discussed previously regarding Claim 7.”  The examiner disagrees.  Maddanimath is able to identify an object with a first portion within the buffer and a height above a vertical threshold.  The examiner directs the attention of the applicant to [0026] and Figure 3 of Maddanimath where object portions are displayed using a visually distinguishing technique using different shapes/colors. A traffic advisory is used to predict that a boundary may be violated as further explained in [0024], where a resolution advisory is visually distinct compared to the traffic advisory, as the colors and shapes are different.  Therefore, Maddanimath is able to teach first and second portions that are visually distinct from each other.
45.	McCauley (US 20060220920 A1), in view of Maddanimath (US 20140104080 A1), in view of Vanderkamp (US 9387938 B1), in further view of Flotte (US 20100106419 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
46.	Claims 1-20 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.


Conclusion
47.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663